                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

JAMES BROADHEAD, #224 802,                     )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )          CASE NO. 2:18-CV-1024-WHA
                                               )                    [WO]
OFFICER C/O MICHAEL HOLCEY,                    )
et al.,                                        )
                                               )
       Defendants.                             )

                                              ORDER


       This case is before the court on the Recommendation of the Magistrate Judge (Doc. 2),

entered on January 14, 2019. There being no timely objection filed to the Recommendation, and

upon independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for Plaintiff’s failure to pay

the filing and administrative fees upon initiation of his case.

       An appropriate judgment will be entered.

       Done, this 14th day of February 2019.



                                                /s/ W. Harold Albritton
                                               W. HAROLD ALBRITTON
                                               SENIOR UNITED STATES DISTRICT JUDGE
